   Case 18-00636-SMT    Doc 57   Filed 03/05/19 Entered 03/05/19 16:14:45   Desc Main
                                 Document     Page 1 of 2
The document below is hereby signed.

Signed: March 5, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    ANGELO EARL HORTON,                   )     Case No. 18-00636
                                          )     (Chapter 7)
                         Debtor.          )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

                    AMENDED MEMORANDUM DECISION AND ORDER
               DENYING EMERGENCY MOTION TO STAY PENDING APPEAL

         The court found a couple of typos in its Memorandum Decision

    and Order Denying Emergency Motion to Stay Pending Appeal (Dkt.

    No. 52).    It is thus

         ORDERED that the sentence reading:

         But for the automatic stay, the debtor is subject to any
         foreclosure efforts with respect to the property (if it
         is exempted) to the same extent he would be had
         bankruptcy not ensued.

    on page 4 is amended to read:

         But for the automatic stay, the debtor is subject to any
         foreclosure efforts with respect to the property (if it
         is exempted) to the same extent he would have been had
         bankruptcy not ensued.

    It is further

         ORDERED that the sentence reading:

                Of course, the bankruptcy court had jurisdiction to
Case 18-00636-SMT                                                                                    Doc 57   Filed 03/05/19 Entered 03/05/19 16:14:45   Desc Main
                                                                                                              Document     Page 2 of 2


                              decide the motion for relief from the automatic stay, and
                              could have denied the motion if it were evident that
                              Wilmington Savings were seeking to enforce an unsecured
                              claim, but Wilmington Savings seeks only to enforce an
                              alleged lien.

on page 8 is amended to read:

                                   Of course, the bankruptcy court had jurisdiction to
                              decide the motion for relief from the automatic stay, and
                              could have denied the motion if it were evident that
                              Wilmington Savings was seeking to enforce an unsecured
                              claim, but Wilmington Savings seeks only to enforce an
                              alleged lien.

                                                                                                                                  [Signed and dated above.]

Copies to: Debtor (by hand-mailing); recipients of e-
notifications of filings.




R:\Common\TeelSM\TTD\Orders\Appeals\Amended Order_deny motion for stay appending appeal_Angelo Horton.wpd
                                                                                                                        2
